              Case 1:20-cv-00450-GSA Document 12 Filed 08/03/20 Page 1 of 2



 1
 2                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 3
 4                                                 )       Case No. 1:20-cv-00450-GSA
     LINDA KORKIS DAOUD,                           )
 5                                                 )       ORDER GRANTING MOTION FOR
                    Plaintiff,                     )       WAIVER OF REQUIREMENT FOR
 6                                                 )       DEFENDANT TO DELIVER PAPER
            vs.                                    )       COPY OF ADMINISTRATIVE RECORD
 7                                                 )
                                                   )
 8   ANDREW SAUL,                                  )
     Commissioner of Social Security,              )
 9                                                 )
                                                   )
10                  Defendant.

11
            Defendant moves for waiver of the Court’s requirement to produce a hard copy of the
12
     certified administrative record (Dkt. 5 at 1). Due to the COVID-19 health emergency, Defendant
13
     is presently unable to produce a hard copy of the record to comply with the Scheduling Order.
14
     Accordingly, the Commissioner respectfully requests that the Court excuse him from this
15
     requirement.
16
                                                             Respectfully submitted,
17
            Dated: August 3, 2020                            McGREGOR W. SCOTT
18                                                           United States Attorney
19                                                           DEBORAH LEE STACHEL
                                                             Regional Chief Counsel, Region IX
20                                                           Social Security Administration
21                                               By:         /s/ Ellinor R. Coder
                                                             ELLINOR R. CODER
22
                                                             Special Assistant U.S. Attorney
23
                                                             Attorneys for Defendant
24
25
     IT IS SO ORDERED.
26
27      Dated:      August 3, 2020                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
28


                                                       1
     Case 1:20-cv-00450-GSA Document 12 Filed 08/03/20 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                   2
